Citation Nr: 1419909	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-46 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits from the Department of Veterans Affairs (VA) on behalf of the Veteran's estranged wife and daughter.


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1973 to April 1976.  The appellant is the Veteran's estranged spouse who brought this claim for apportionment on behalf of herself and the Veteran's child.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision of a Department of Veterans Affairs (VA) Pension Management Office in Milwaukee, WI which denied an apportionment of the Veteran's VA benefits to his wife and daughter.  Jurisdiction is currently retained by the Regional Office in North Little Rock, Arkansas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2010 substantive appeal, the appellant requested a hearing before the Board to be conducted at a local VA office.   

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing pursuant to her request at her local RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



